DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 17, 2021 discloses EP 2459899 A2, but the Applicant did not provide a legible copy of each cited foreign patent document.  Since the Applicant provided a copy of EP 2459899 B1 therefore the EP 2459899 A2 recitation has been crossed out.
Drawings
The drawings are objected to because it is unclear what the non-cross hatched part of the invention is as shown in Figures 1 and 3.  Is that part a portion of the bearing ring or the clamping element?
The drawings are objected to because it is unclear how the clamping element (element 15) is both inside the inner boundary of the bearing ring (element 5) as well as being outside the outer boundary of the bearing ring.  As shown below, the darkened in area is the bearing ring.  How can the clamping element be both inside and outside of the bearing ring?

    PNG
    media_image1.png
    371
    356
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The following title is suggested: BALANCE SHAFT ASSEMBLY.
Claim Objections
Claims 1, 5, 6, 12, 15, and 17 are objected to because of the following informalities:
Claim 1, line 1, recites “A balance shaft” which should be changed to --A balance shaft assembly-- because the limitations after the transitional phrase include structure(s) that go beyond a shaft structure i.e. a bearing ring and a clamping element.  The invention is just not to a shaft itself.  
Claim 5, line 6, recites “the bearing” which should be changed to --the bearing journal-- to maintain consistent claim terminology.
Claim 6, line 1, recites “A balance shaft” which should be changed to --A balance shaft assembly-- because the limitations after the transitional phrase include structure(s) that go beyond a shaft structure i.e. a bearing ring and a clamping element.  The invention is just not to a shaft itself.  
Claim 12, line 1, recites “A balance shaft” which should be changed to --A balance shaft assembly-- because the limitations after the transitional 
Claim 15, line 6, recites “the bearing ring; and,” which is grammatically incorrect and should be changed to --the bearing ring; and--.
Claim 17, line 7, recites “encloses second axial end” which is grammatically incorrect and should be changed to --encloses the second axial end--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the second axial end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschvogel (DE 202017102212 U1; see Applicant provided machine translation).
Regarding claim 1, Hirschvogel discloses a balance shaft, comprising:
an unbalance shaft (1) having an unbalance section (3) and a bearing journal (4) arranged adjacent to the unbalance section, the bearing journal having a cylindrical partial circumference (the part of 1 shown in Figures 5-7) oriented towards an imbalance side (see Figure 1) of the unbalance shaft;
a bearing ring (6) surrounding the bearing journal and bearing against the cylindrical partial circumference (6 contacts 1 as shown in Figures 5-7), the bearing ring defining a free space (7) with a bearing journal back (the part of 1 that 8 contacts in Figure 5 and that 9 contacts in Figures 6 and 7), and the bearing journal back arranged radially opposite the cylindrical partial circumference;
a clamping element (9 in Figure 6 or 7) disposed in the free space and configured to clamp the bearing ring radially against the cylindrical partial circumference (9 is disclosed as being a clamping part in the machine translation thus is viewed as clamping element 6 onto element 1);
the clamping element securing each axial side of the bearing ring so as to prevent axial sliding of the bearing ring relative to the bearing journal (the limitation does not require the clamping element to directly engage each axial end surface of the bearing ring thus element 9 is viewed as meeting the claim limitation given the friction 
wherein the clamping element is connected via an axial interlocking (41, 42) configured between the unbalance shaft and a first side (the side of 9 that faces element 1 in Figures 6 or 7) of the clamping element, and the bearing ring and a second side (the side of 9 that directly contacts the inner radial surface of 6 in Figures 6 or 7) of the clamping element.
Regarding claim 3, Hirschvogel discloses that the axial interlocking between the clamping element and the unbalance shaft is formed by a groove (the groove that 6 fits into in Figure 1) in the bearing journal back, the groove having groove walls (41, 42) configured to enclose axial end faces (the axial ends of 9) of the clamping element.
Regarding claim 6, Hirschvogel discloses a balance shaft, comprising:
an unbalance shaft (1) having an unbalance section (3) and a bearing journal (4) arranged adjacently to the unbalance section, the bearing journal having a cylindrical partial circumference (the part of 1 shown in Figures 5-7) oriented towards an imbalance side (see Figure 1) of the unbalance shaft;
a bearing ring (6) surrounding the bearing journal and bearing against the cylindrical partial circumference (6 contacts 1 as shown in Figures 5-7), the bearing ring defining a free space (7) with a bearing journal back (the part of 1 that 8 contacts in Figure 5 and that 9 contacts in Figures 6 and 7), and the bearing journal back arranged radially opposite the cylindrical partial circumference; and a clamping element (9 in Figure 6 or 7) disposed in the free space, the clamping element configured to: i) clamp the bearing ring against the cylindrical partial circumference (9 is disclosed as being a 
movement of the clamping element in both axial directions is limited by at least one radial projection (41, 42) extending from the bearing journal back, the at least one radial projection configured to axially abut with the clamping element.
Regarding claim 7, Hirschvogel discloses that the bearing journal back further comprises a radial groove (the groove that 6 fits into in Figure 1), and the radial groove forms the at least one radial projection.
Regarding claim 8, Hirschvogel discloses that the at least one radial projection comprises a first (41) and a second (42) radial projection formed by a respective first and second walls (41 and 42 are walls that form the groove) of the radial groove, each of the first and second walls enclosing an axial end face (the axial end surfaces of 9) of the clamping element.
Allowable Subject Matter
Claims 12-16 are allowed over the prior art of record.
Claims 2, 4, 5, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
German Applications DE 102019101318 A, DE 102019101319 A, DE 102019101320 A, DE 102019101321 A disclose similar inventions to Applicant’s invention, and have the same Applicant as the current application.
Solfrank et al. (US 2014/0311280 A1) discloses an unbalanced shaft and a bearing ring that is maintained in a location via projections.
Corbett et al. (US 2015/0267773 A1) discloses an unbalanced shaft, a bearing ring, and an element located between a portion of the bearing ring and the unbalanced shaft to maintain the location of the bearing ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656